DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art, Kozloski et al. (US 20160203123, hereinafter “Kozlo”), teaches:
“A computer-implemented method for responding to contextual communication (Fig. 4 shows a flow-chart for contextual communication during an emergency situation), the method comprising: a user receiving a current contextual communication (Processing begins at step S255 (see FIG. 4), where user interface (UI) module (“mod”) 302 (see FIG. 5) receives an input communication from a first user, where the input communication includes input information relating to the emergency event. The first user may be anyone involved in responding to an emergency event, or, in some cases, may be someone who is being affected by the event (such as a victim or other injured party), Para. [0060] ); collecting data relating to a current  environment of the user (where UI mod 302 receives contextual information pertaining to the user. The contextual information can be any information relating to the user that may be helpful in aiding and/or translating the user's communications. For example, in some embodiments, the contextual information includes the user's location, the user's role (such as firefighter or police officer), and/or the user's status in relation to the emergency, Paras. [0061]-[0064]); extracting one or more features from the collected data (examples of contextual information pertaining to an emergency event include, but are not limited to: (i) the location of the emergency event; (ii) weather conditions and/or forecast (for example, if an area is flooded or if it is raining); (iii) events occurring during the emergency event (for example, reported incidents and their forecasted evolution); (iv) the time of day; (v) the types of persons affected by the emergency event (including information about their age, mobility, whether they require medical assistance, and/or any other special conditions); and/or (vi) affected infrastructure and the predicted impact of the infrastructure (such as a bridge outage limiting access to a community), Paras. [0061]-[0064]); and generating one or more responses to the received contextual communication based on the extracted one or more features (EMS 300 determines that the output communication should be modified to include the following: (i) the first user's agitated state; and (ii) the fact that the first user's rescuer must be able to reach an area surrounded by water. As such, contextualization mod 308 modifies the original output information (“please rescue me”) to read “Help! Please rescue me. I'm surrounded by water, so bring a boat or a helicopter.” For further examples of contextualized output information and communications, see the Further Comments and/or Embodiments sub-section of this Detailed Description, Paras. [0064]-[0066]).”
However, the closest prior art Kozlo, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising determining existence of a previously generated user response similar to said current con textual communication by analyzing said extracted one or more features, determining when at least one of said features from said collected data provides an environment that was similar to said current environment; analyzing said previously  generated user response(s) with similar contextual and/or environmental similarities with respect to said currently received user contextual communication; generating one or more responses to said currently received contextual communication based on said analysis by using one or more model”, in combination with all the recited limitations of the claim 1.
Dependent claims 2-7 are also allowable because of their dependencies to claim 1. 

With respect to the allowed independent claim 8:
The closest prior art, Kozloski et al. (US 20160203123, hereinafter “Kozlo”), teaches:
“A computer program product for responding to contextual communication (Fig. 4 shows a flow-chart for contextual communication during an emergency situation), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (One physical location where EMS 300 of FIG. 4 may be stored is in storage block 60a (see FIG. 3 and FIG. 5)), the method comprising: a user receiving a contextual communication (Processing begins at step S255 (see FIG. 4), where user interface (UI) module (“mod”) 302 (see FIG. 5) receives an input communication from a first user, where the input communication includes input information relating to the emergency event. The first user may be anyone involved in responding to an emergency event, or, in some cases, may be someone who is being affected by the event (such as a victim or other injured party), Para. [0060] ); collecting data relating to an environment of the user (where UI mod 302 receives contextual information pertaining to the user. The contextual information can be any information relating to the user that may be helpful in aiding and/or translating the user's communications. For example, in some embodiments, the contextual information includes the user's location, the user's role (such as firefighter or police officer), and/or the user's status in relation to the emergency, Paras. [0061]-[0064]); extracting one or more features from the collected data (examples of contextual information pertaining to an emergency event include, but are not limited to: (i) the location of the emergency event; (ii) weather conditions and/or forecast (for example, if an area is flooded or if it is raining); (iii) events occurring during the emergency event (for example, reported incidents and their forecasted evolution); (iv) the time of day; (v) the types of persons affected by the emergency event (including information about their age, mobility, whether they require medical assistance, and/or any other special conditions); and/or (vi) affected infrastructure and the predicted impact of the infrastructure (such as a bridge outage limiting access to a community), Paras. [0061]-[0064]); and generating one or more responses to the received contextual communication based on the extracted one or more features (EMS 300 determines that the output communication should be modified to include the following: (i) the first user's agitated state; and (ii) the fact that the first user's rescuer must be able to reach an area surrounded by water. As such, contextualization mod 308 modifies the original output information (“please rescue me”) to read “Help! Please rescue me. I'm surrounded by water, so bring a boat or a helicopter.” For further examples of contextualized output information and communications, see the Further Comments and/or Embodiments sub-section of this Detailed Description, Paras. [0064]-[0066]).”
However, the closest prior art Kozlo, whether taken alone or combination, do not teach or suggest the following novel features:
“the computer program product comprising determining existence of a previously generated user response similar to said current con textual communication by analyzing said extracted one or more features, determining when at least one of said features from said collected data provides an environment that was similar to said current environment; analyzing said previously  generated user response(s) with similar contextual and/or environmental similarities with respect to said currently received user contextual communication; generating one or more responses to said currently received contextual communication based on said analysis by using one or more model”, in combination with all the recited limitations of the claim 8.
Dependent claims 9-14 are also allowable because of their dependencies to claim 8. 

With respect to the allowed independent claim 15:
The closest prior art, Kozloski et al. (US 20160203123, hereinafter “Kozlo”), teaches:
“A computer system for responding to contextual communication (Fig. 4 shows a flow-chart for contextual communication during an emergency situation), the computer system comprising:  one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution (there is a computer system comprising a processor(s) set and a computer readable storage medium. The processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium, Para. [0005]) by at least one of the one or more processors capable of performing a method (One physical location where EMS 300 of FIG. 4 may be stored is in storage block 60a (see FIG. 3 and FIG. 5)), the method comprising: a user receiving a contextual communication (Processing begins at step S255 (see FIG. 4), where user interface (UI) module (“mod”) 302 (see FIG. 5) receives an input communication from a first user, where the input communication includes input information relating to the emergency event. The first user may be anyone involved in responding to an emergency event, or, in some cases, may be someone who is being affected by the event (such as a victim or other injured party), Para. [0060] ); collecting data relating to an environment of the user (where UI mod 302 receives contextual information pertaining to the user. The contextual information can be any information relating to the user that may be helpful in aiding and/or translating the user's communications. For example, in some embodiments, the contextual information includes the user's location, the user's role (such as firefighter or police officer), and/or the user's status in relation to the emergency, Paras. [0061]-[0064]); extracting one or more features from the collected data (examples of contextual information pertaining to an emergency event include, but are not limited to: (i) the location of the emergency event; (ii) weather conditions and/or forecast (for example, if an area is flooded or if it is raining); (iii) events occurring during the emergency event (for example, reported incidents and their forecasted evolution); (iv) the time of day; (v) the types of persons affected by the emergency event (including information about their age, mobility, whether they require medical assistance, and/or any other special conditions); and/or (vi) affected infrastructure and the predicted impact of the infrastructure (such as a bridge outage limiting access to a community), Paras. [0061]-[0064]); and generating one or more responses to the received contextual communication based on the extracted one or more features and one or more models (EMS 300 determines that the output communication should be modified to include the following: (i) the first user's agitated state; and (ii) the fact that the first user's rescuer must be able to reach an area surrounded by water. As such, contextualization mod 308 modifies the original output information (“please rescue me”) to read “Help! Please rescue me. I'm surrounded by water, so bring a boat or a helicopter.” For further examples of contextualized output information and communications, see the Further Comments and/or Embodiments sub-section of this Detailed Description, Paras. [0064]-[0066]).”
However, the closest prior art Kozlo, whether taken alone or combination, do not teach or suggest the following novel features:
“the computer system comprising  determining existence of a previously generated user response similar to said current con textual communication by analyzing said extracted one or more features, determining when at least one of said features from said collected data provides an environment that was similar to said current environment; analyzing said previously  generated user response(s) with similar contextual and/or environmental similarities with respect to said currently received user contextual communication; generating one or more responses to said currently received contextual communication based on said analysis by using one or more model”, in combination with all the recited limitations of the claim 8.
Dependent claims 16-20 are also allowable because of their dependencies to claim 15. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641